DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The pre sent application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/17/21 have been fully considered but they are not persuasive. 
For claim 1, Applicant argued: “D2 does not disclose that a determination to transmit a BFRQ on a first CC (secondary cell) or a second CC (primary cell) is based on whether a new beam for the first CC13 (secondary cell) is identified or is based on a resource configuration for the first CC (secondary cell) or the second CC (primary cell), as recited in claim 1. Although D2 may disclose that a UE should transmit a BFR request to a gNB when a BFR on an SCell is detected, the D2 reference does not teach that a determination to transmit a BFRQ on a secondary cell or a primary cell is based on whether a new beam for the secondary cell is identified or a resource configuration for the secondary cell or the primary cell, as in claim 1” 
In response, Examiner respectfully disagrees: D2 clearly teaches the determination to transmit the BFRQ on the first CC/SCell is based on whether a new beam for the first CC is identified (Page 1, Section 1, third Agreement, first bullet: “Alt 1: For SCell BFR, BFRQ can be transmitted if UE declares beam failure and identifies a new candidate beam”).
Applicant’s arguments on other independent claims and the dependent claims are based on the argument to claim 1, to which Examiner’s response are the same as shown above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 19, 33 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “wherein the BFRQ without the NBI report is transmitted to the base station on the first CC, wherein the new beam from for first CC is identified based on one or more resources of the BFRQ”. This claim limitation needs clarity. The first sentence following the first “wherein” appears contradict to the second sentence following the second “wherein” in that the first sentence says that QFRQ does not include NBI (New Beam Information) and the second sentence suggests that NBI can be found in the BFRQ. Clarification is required.
Claims 19, 33 and 47 are rejected because each of them has the same problem as claim 5.
To continue prosecution on merit, the claims will be interpreted as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-8, 10-16, 18-29, 31-36, 38-44 and 46-60  are rejected under 35 U.S.C. 103 as being unpatentable over D2 (NTT DOCOMO ET AL: "Discussion on multi-beam enhancement", 3GPP DRAFT; R1-1902813, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE vol. RAN WG1, no. Athens, Greece; 20190225 - 20190301 15 February 2019, NPL dated 11/22/21, 22 pages).
	For claim 1, D2 discloses a method of wireless communication at a user equipment (UE), comprising: 
	detecting a beam failure on a first component carrier (CC) (Section  2.3, 1st paragraph “When BFR on SCell is detected by UE“ in view of Figure 2.1 and Figure 2.3, “BFR detected”; note that BFR stands for Beam Failure Recovery according to the specification, and first CC is with SCell, see FIG. 2-2);  
	determining whether to transmit a beam failure recovery request (BFRQ) to a base station on the first CC (Section  2.3, 1st paragraph “When BFR on SCell is detected by UE, UE should transmit BFR request to gNB) or a second CC, wherein the determination to transmit the BFRQ on the first CC or the second CC is based on whether a new beam for the first CC is identified (Page 1, Section 1, third Agreement, first bullet: “Alt 1: For SCell BFR, BFRQ can be transmitted if UE declares beam failure and identifies a new candidate beam”) or is based on a resource configuration wherein the first CC is a secondary cell and the second CC is a primary cell (see FIG. 2-2 that BF occurred in first CC/SCell; note that by definition CC is not a cell, OOSA would understand the claim language is considered equivalent to that CC is associated with a cell);
determining whether to include a new beam information (NBI) report in the BFRQ (Page 4, Proposal 2-3, Alt 3, first white bullet: “UE may report new beam information during BFR procedure”); and 
	transmitting the BFRQ to the base station on the first CC or the second CC (Section  2.3, 1st paragraph “When BFR on SCell is detected by UE, UE should transmit BFR request to gNB. The first discussion point is to which cell UE should transmit BFR request of SCell. Since the numerology of PCell and SCell is different in the considered scenario, …, we believe UE should transmit BFR request of SCell to SCell”; in view of FIG. 2-1, suggesting BFRQ can be transmitted via SCell; or Section  2.4, 2nd paragraph “In PUCCH SR based BFR transmission, multiple SR resources are configured for PCell or SCell, and UE selects one SR resource associated with the new beam. For BFR request transmission, UE transmits PUCCH SR on the selected resource to inform BFR request”). 
	D2 does not specifically state that the BFRQ indicates there is no new beam when the new beam for the first CC is not identified. However, D2 does teach that the new beam may not be included new beam in BFRQ (page1, 3rd Agreement, 4th bullet: “Note: It is up to UE whether to do beam failure detection and new beam identification in parallel or no”). It would be “obvious to try” (see MEPE 2143(E)) to assume that there is no new beam if NBI is not presented in BFRQ. Also, D2 teaches UE may report new beam information during BFR procedure” (Page 4, Proposal 2-3, Alt 3, first white bullet), may (not must) implying UE has option not to report NBI in BFR procedure.
	Therefore, it would be obvious to an ordinary skilled in the art before the time when the application was filed determine that there is no new beam when the new beam for the first CC is not identified as explained above.
	Independent claim 16 is rejected because it defines substantially the same features as independent method claim 1, in terms of steps of the equivalent procedure performed by a base station. It has the subject matter as claim 1. 
	Independent claims 29 and 44 are rejected because they are corresponding apparatus claims that perform methods of claims 1 and 16, and have the same subject matter as claims 1 and 16.
	Independent claims 57 and 58 are rejected because they are corresponding apparatus claims (with “means for” components) that perform methods of claims 1 and 16, and have the same subject matter as claims 1 and 16.
	Independent claims 59 and 60 are rejected because they are corresponding computer-readable medium storing computer executable code claims that perform methods of claims 1 and 16, and have the same subject matter as claims 1 and 16.	As to claims 3 and 31, D2 discloses claims 1 and 29, wherein the determination to include the NBI report in the BFRQ is based on the determination to transmit the BFRQ to the base station on the first CC or the second CC ((Page 1, Section 1, third Agreement, first bullet: “Alt 1: For SCell BFR, BFRQ can be transmitted if UE declares beam failure and identifies a new candidate beam”); or Section  2.4, 2nd In PUCCH SR based BFR transmission, multiple SR resources are configured for PCell or SCell, and UE selects one SR resource associated with the new beam. For BFR request transmission, UE transmits PUCCH SR on the selected resource to inform BFR request”). 	As to claims 4, 18, 32 and 46, D2 discloses claims 1, 16, 29 and 44, wherein the BFRQ including the NBI report is transmitted to the base station on the second CC (Section  2.4, 2nd paragraph “In PUCCH SR based BFR transmission, multiple SR resources are configured for PCell or SCell, and UE selects one SR resource associated with the new beam. For BFR request transmission, UE transmits PUCCH SR on the selected resource to inform BFR request”), wherein the NBI report includes at least one field or index indicating beam information or indicating there is no new beam (Page 4, the paragraph under the text box (“For example, PUCCH UCI based or MAC CE based (especially for configured grant PUSCH) can easily report the new beam ID in addition to BFRQ by explicit bit information” in view of parent claims). 	As to claim claims 5, 19, 33 and 47, D2 discloses claims 1, 16, 29 and 44, wherein the BFRQ without the NBI report is transmitted to the base station on the first CC, wherein the new beam from for first CC is identified based on one or more resources of the BFRQ (suggested by Page 4, in the text box, Alt 1 “UE reports new beam information by or after BFRQ” in view of parent claims). 	As to claims 6, 21, 34 and 49, D2 discloses claims 1, 16, 29 and 44, further comprising: identifying the new beam for the first CC. (Page 4, in the text box, Alt 1 “For SCell BFR, BFRQ can be transmitted if UE declares beam failure and identifies a new candidate beam o UE reports new beam information by or after BFRQ”; or suggested by nd paragraph “multiple SR resources are configured for PCell or SCell, and UE selects one SR resource associated with the new beam”) 	As to claims 7 and 35, D2 discloses claims 6 and 34, wherein the BFRQ is transmitted to the base station on the first CC using a random access channel (RACH) procedure when the new beam for the first CC is identified (Page 17, Observation 2-3 “PUCCH SR based or PRACH based can also report the new beam ID”). 	As to claim claims 8, 22, 36 and 50, D2 discloses claims 1, 16, 29 and 44, wherein the BFRQ is transmitted to the base station on the first CC using a random access channel (RACH) procedure (Page 17, Observation 2-3 “PUCCH SR based or PRACH based can also report the new beam ID”); or wherein the BFRQ is transmitted to the base station on the second CC in a physical uplink control channel (PUCCH) or a medium access control (MAC) control element (MAC-CE) in a physical uplink shared channel (PUSCH) (Page 17, Observation 2-3 “PUCCH UCI based or MAC CE (especially for configured grant PUSCH) based can easily report the new beam ID in addition to BFRQ by explicit bit information” in view of parent claims). 	As to claims 10 and 38, Yuan in view of Kyung discloses claims 1 and 16, wherein the resource configuration for the second CC is indicated using the PUCCH or the MAC-CE in the PUSCH, wherein the BFRQ is transmitted on the second CC based on the indicated resource configuration (Page 17, Observation 2-3 “PUCCH UCI based or MAC CE (especially for configured grant PUSCH) based can easily report the new beam ID in addition to BFRQ by explicit bit information” in view of parent claims).
As to claims 11, 24, 39 and 52, D2 discloses claims 1, 16, 29 and 44, wherein an index in the NBI report of the BFRQ indicates the new beam is not identified (suggested by page1, 3rd Agreement, 4th bullet: “Note: It is up to UE whether to do beam failure detection and new beam identification in parallel or no” in view of the parent claims). 	As to claims 12, 25, 40 and 53, D2 discloses claims 1 16, 29 and 44, wherein a reserved field in a PUCCH or a MAC-CE in a PUSCH of the BFRQ indicates the new beam is not identified (Page 17, Observation 2-3 “PUCCH UCI based or MAC CE (especially for configured grant PUSCH) based can easily report the new beam ID in addition to BFRQ by explicit bit information” in view of parent claims). 	As to claims 13 and 41, D2 discloses claims 1 and 29, wherein the BFRQ indicates whether the new beam is identified based on at least one BFRQ format (Section 2.4, 2nd paragraph “In PUCCH SR based BFR transmission, multiple SR resources are configured for PCell or SCell, and UE selects one SR resource associated with the new beam. For BFR request transmission, UE transmits PUCCH SR on the selected resource to inform BFR request” in view of FIG. 2-4; or Page 17, Observation 2-3 “PUCCH UCI based or MAC CE (especially for configured grant PUSCH) based can easily report the new beam ID in addition to BFRQ by explicit bit information” in view of parent claims). 
	As to claim claims 14, 28, 42 and 56, D2 discloses claims 13, 27, 41 and 55, wherein the at least one BFRQ format without a field or index indicates the new beam is not identified (Page 17, Observation 2-3 “PUCCH UCI based or MAC CE (especially for  the new beam ID in addition to BFRQ by explicit bit information” in view of parent claims). 
	As to claims 15 and 43, D2 discloses claims 1 and 29, further comprising: measuring a beam failure detection (BFD) RS on the first CC, wherein the beam failure is detected on the first CC by measuring the BFD RS (Section 2.2, subsection “BFD RS:” starting from Page 3, such as “SCell BFD RS is in current CC … SCell BFD is measured based on hypothetical BLER … SCell BFD RS is in a CC where BFD is configured”).
	As to claims 20 and 48, D2 discloses claims 16 and 44, wherein the determination of the new beam for the first CC is based on whether the BFRQ indicates the new beam (Page 4, in the text box, Alt 1 “For SCell BFR, BFRQ can be transmitted if UE declares beam failure and identifies a new candidate beam o UE reports new beam information by or after BFRQ”; or suggested by Section 2.4, 2nd paragraph “In PUCCH SR based BFR transmission, multiple SR resources are configured for PCell or SCell, and UE selects one SR resource associated with the new beam” in view of FIG. 2-4). 
	As to claims 23 and 51, D2 discloses claims 16 and 44, , and is silent but Zhang, in the same field of endeavor of wireless communication, discloses: the BFRQ includes the NBI report when a candidate RS or RSRP threshold on the first CC is configured (Section 2.2, subsection “BFD RS:” starting from Page 3, such as “SCell BFD RS is in current CC … SCell BFD is measured based on hypothetical BLER … SCell BFD RS is in a CC where BFD is configured”)
As to claims 26 and 54, D2 discloses claims 16 and 44, further comprising: transmitting a physical downlink control channel (PDCCH) to the UE when the BFRQ is received on the second CC; and instructing the UE to perform the RACH procedure on the first CC based on the determined new beam (Section 2.4, 2nd paragraph “In PUCCH SR based BFR transmission, multiple SR resources are configured for PCell or SCell, and UE selects one SR resource associated with the new beam. For BFR request transmission, UE transmits PUCCH SR on the selected resource to inform BFR request” in view of FIG. 2-4).
	As to claims 26 and 54, D2 discloses claims 16 and 44, further comprising: determining at least one BFRQ format of the BFRQ; and identifying whether the BFRQ indicates the new beam for the first CC based on the determined at least one BFRQ format (Section 2.4, 2nd paragraph “In PUCCH SR based BFR transmission, multiple SR resources are configured for PCell or SCell, and UE selects one SR resource associated with the new beam. For BFR request transmission, UE transmits PUCCH SR on the selected resource to inform BFR request” in view of FIG. 2-4). 
Claims 9 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over D2 in view of D4 (NEC: "Discussion on Beam Failure Recovery", 3GPP DRAFT; R1-1812646, November 2018 (2018-11-11), NPL dated 11/22/21, 22 pages).
	As to claims 9 and 37, D2 discloses claims 8 and 36, and is silent but D4, in the same field of endeavor of wireless communication, discloses the resource configuration for the first CC is indicated using a contention free RACH (CFRA) procedure, wherein the BFRQ is transmitted on the first CC based on the indicated resource configuration (Page 1, Section 2, 1st paragraph “PRACH resources are used for beam failure recovery ”).
	Therefore, it would be obvious to an ordinary skilled in the art before the time when the application was filed to apply the teaching of D4 above on CFRA to the wireless system disclosed by D2 for the benefit of provide resources for transmission (Page 1, Section 2, 1st paragraph of D4).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665.  The examiner can normally be reached on M-TH 8am-6pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JIANYE WU/Primary Examiner, Art Unit 2462